PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/821,229
Filing Date: 7 Aug 2015
Appellant(s): RABIEA, JEFFREY



__________________
Richard A. Castellano
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 20, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated March 19, 2021 from which the appeal is taken have been modified by the Advisory action dated July 23, 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner: the lack of antecedent basis issue in claim 54 was remedied after-final, and entered by the Examiner, and so the accompanying 112 2nd rejection has been withdrawn (objection to claim 51 remains).

NEW GROUNDS OF REJECTION
As discussed in the Advisory action, and Final Rejection, and throughout prosecution, Applicant failed to properly enable a viable process for forming closure tracks after bag formation, and thus, such would not be considered a basis for establishing non-obviousness.  Applicant eventually offered a concession that this confusingly claimed/disclosed step merely alluded to that which was known in the art, although Applicant was still unable to produce clear evidence of such a step being known (and again, known processes would not be considered a likely basis for establishing non-obviousness).  While the text of the longstanding grounds of 112 rejection – that which is referred to in every Response to Arguments – was inadvertently 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30-32, 41-42 & 51-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant has amended the claims to include a step of “forming” mating closure tracks on plastic bags after bag formation, this term alleged by Applicants as being synonymous with attachment, whereas there is not formed”.  This new use of “forming” in the claims is determined to be new matter.
With regard to new claim 51, Applicant has appeared to assert that their intended scopes for the ‘closure track’ limitations in question are substantially synonymous with those of previous, well-known prior art methods (although evidence of these particular methods has not yet been produced).  Based on discussions throughout the prosecution record, this is unpersuasive – the text of new claim 51 instead seems to relate ambiguously to those of other, now-cancelled independent claims (see for example: 1, 9, 29, 43) which were found to be non-enabled by Applicant’s original disclosure.  And, if one were to somehow interpret the text of new claim 51 as describing only known methods of “post-applying” closure tracks, this would also be new matter, as such was not originally disclosed.  Further still, Examiner notes that if one were to interpret the now separately claimed steps for forming the first closure track & forming the second closure track as separate (i.e. sequential/non-simultaneous) steps, that too would be improper new matter.  Appropriate correction is required.

Claims 30-32, 41-42 & 51-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in With regard to claim 51, as noted across previous actions, Applicant’s original disclosure does not appear to contain sufficient information to enable one of ordinary skill in the art to carry out a method of manufacturing plastic deli bags wherein the heat-sealed bags have mating closure tracks “formed” with a “heat-press” on the open end of the formed bags.
It would require undue experimentation to carry out such a method, as the disclosure, while providing for a common reciprocating blade to separate sealed bags from a conveyed web, does not make clear how this same reciprocating member may also be used to form integral mating closure tracks proximate the open top of the sealed bags.  The nature of the disclosed invention is to deform the bag material itself to form mating ribs which, with the aid of some installed closure member (i.e. ‘zipper’/’slider’), will seal the bag. However, the state of the prior art is generally directed to the formation of such integral tracks during the initial extrusion of the web material, or via attachment of a separate closure track strip to bagmaking webs prior to bag formation.  It would not have been apparent to one of ordinary skill how a single reciprocating heated member, acting on a two-layer laminate (wherein a separate heated member has already welded these two layers together at three sides, leaving a fourth side open), would provide enough heat/pressure to deform these two bag layers at the open end in such a way as to form suitable, mating pairs of tracks on each respective layer across their entire width, or attach some undisclosed strip to the formed bags in accordance with Applicant’s disclosed configurations.  This is not a predictable outcome of such a step, wherein pressing a heated member to a laminate of two extruded webs of thermoplastic 
The inventor does not provide adequate direction or working examples to guide one of ordinary skill to better understand the claimed process; the only description of such a step is that ‘elongated heated protrusions’ 48 (seen in Figure 1) extend from the bottom surface of a reciprocating plate, and somehow create closure tracks by hot pressing the open end of a laminate against a conveyor belt. It is not clear from the accompanying figures how lower belt 38 (seen in Figures 1 & 2) reliably carries a continuous web of very thin, flimsy laminate material forward, with no pinching nips to grab and pull said material along (all of which is depicted schematically, the web hovering above said conveyor without contacting it, and not actually shown severed by the reciprocating blade 46), or how for that matter, such a belt forms a suitable complimentary forming surface for hot-pressing to “create” closure tracks.  No pre-formed closure tracks for attachment are described or depicted, and thus the nature of 

Claims 30-32, 41-42 & 51-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  With regard to claim 51, the phrases forming a first/second mating closure track on a first/second bag wall using a heat-press”, are unclear, as these ambiguous terms also do not appear in the original disclosure.  Clarification of the intended scope of the newly added terminology on the record is requested.
With this new language, it is not clear whether Applicant is claiming attaching separate, pre-formed zipper tracks to formed bags as recently argued (new matter/not enabled) or creation of tracks into the bag wall material itself as previously argued (not enabled).  While not explicitly required, Examiner recommends utilizing the original language of Applicant’s specification in the claims for consistency and clarity (particularly as the drawings lack detail and are schematic in nature), or otherwise carefully further clarifying the claim language which does not appear in the original text of the application.  Examiner seeks further clarification on the record of the intended claim scope & clarified claim language.



(2) Response to Argument
Applicants claim a standard process for forming a zipper-type plastic bag, wherein two HDPE films – no thicker than 0.0008 inch, and formed by extrusion – are superimposed, sealed on three sides, and thereafter this bag has two mating closure tracks which are vaguely “formed” on the films using a “heat-press”.  Applicants’ continued arguments against the teachings & suggestions of the prior art remain unpersuasive.
While Applicant first asserts that the Office Action does not cite any prior art process teaching extruding two such films, this is erroneous.  As cited previously, Owensby clearly states that it was conventional in the art at the time of Applicant’s invention to extrude the film or films for making a such bag via conventional means such as a slot die extruder [0260].  Two such films which can be superimposed & joined to make a bag may comprise any conventional material such as HDPE [0114, 0146] and be made even as thin as 0.0001 inch [0117, 0139].  While Applicant also asserts that the Office Action fails to cite any prior art process teaching heat sealing on three sides to form a bag, this too is erroneous.  As cited previously, Owensby clearly states that it was conventional in the art to form such a bag from two thermoplastic films via heat-sealing on first/second side edges, and a bottom edge [0147].
While Applicant also asserts that the Office Action does not cite any prior art process teaching closure track formation taking place after the above side sealing, this too is erroneous.  As noted previously, Owensby also teaches throughout that various pairs of premade conventional interlocking strips, like those of a common Ziploc-type deli bag, could be anchored to the bag films at any time during package formation, such as after a step of sealing the two films together to form an open pouch (e.g. [0034, 0204]).  Such anchoring can of course take place via any common method such as pressing together with heat or adhesives [0101-0105].
While not discussed in the Brief, Examiner notes that the instant application was repeatedly rejected throughout prosecution for being non-enabling with regard to its step of hot-pressing closure tracks into the formed bags as originally disclosed & as previously claimed in different forms.  Applicant’s sparse disclosure shows only that 
As has been noted by Applicant previously during prosecution, pre-formed, welded-on sealing tracks (Flexigrip-type, or “post-applied” zippers) came first – prior to extruded, integrally molded sealing tracks (Minigrip-type) – in the history of the re-sealable bag art, and thus would not have been a non-obvious improvement to the state of the art at the time of Applicant’s invention.  Applicant provides no further guidance for modifying such a known process in an inventive manner.
Applicant has also previously noted teachings that sealing tracks ‘must be’ welded on for bags thinner than 2 mil, and admitted in their arguments that HDPE bags 
Applicant’s Brief appears to argue against the obviousness rejection on the grounds that there is no one exemplary embodiment showing all claim limitations at once; however, such is not required.  The prior art provides a great deal of general teachings about the conventional types of bagmaking methods claimed herein, and a variety of independently desirable options – in making this sealable thermoplastic bag, Applicant’s material choice was conventional, the material thickness was conventional as well, the process of stock film formation by extrusion was conventional, and the standard processes of film edge sealing/closure strip attachment via hot pressing these thermoplastic materials in the usual manner were conventional.  Further, basic reasons one of ordinary skill might desire each of these conventional options taught in the prior art were set forth previously.  Applicant has failed to provide any evidence that performing their grouping of simple, conventional steps produces anything new or unexpected, or explained how the claimed invention solves any heretofore unsolved problem.  Applicant has also apparently failed to enable someone skilled in the art to carry out all of their disclosed methods, as noted previously.  
With regard to claim 55, Applicant also appears to argue that carrying out a conventional printing step, as taught by Owensby (and as admitted in Applicant’s background) would not have been obvious at a given stage during manufacture, or to perform on thin films, but Applicant does not further explain these assertions.  First, 
Carrying out the claimed process requires only conventional steps, ones taught for example by Owensby: obtaining a given type of film, sealing these into bags, and generally welding on closures.  Applicant has not set forth any part of the claimed invention which would have been non-obvious to someone of ordinary skill in this art (or properly enabled their disclosed closure attachment process).  The prior art already teaches formation of a single-walled, heat-sealed bag from films that, as cited, can be HDPE, extruded, and as thin as .0001 inches, and which have a post-applied zipper hot welded on in a conventional manner - the practice of making plastic bags & attaching zippers is decidedly not a novel or non-obvious practice.  The pending claims are still 

For the above reasons, it is believed that the rejections should be sustained.

This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 

Respectfully submitted,
/John Blades/
Patent Examiner, Art Unit 1746


Conferees:

/THOMAS G DUNN/           Quality Assurance Specialist, Art Unit 1700   

                                                                                                                                                                                          /MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746                                                                                                                                                                                                        

A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/THOMAS G DUNN/           Director’s Designee for New Grounds of Rejection, Art Unit 1700                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.